*555STATE OF WISCONSIN — SUPREME COURT
ORDER
On May 27, 1997, the Board of Attorneys Professional Responsibility (Board) filed a report pursuant to SCR 21.10(1) recommending that the court grant the petition of Attorney Trygve Inderberg for the revocation by consent of his license to practice law in Wisconsin as discipline for professional misconduct. In that petition, Attorney Inderberg stated that he cannot defend successfully the allegations of misconduct under investigation by the Board concerning his preparing wills and gift documents for a client's signature giving him substantial gifts from the client in violation of SCR 20:1.8(c), continuing to represent the client and act under her power of attorney while giving himself substantial gifts of her assets, in violation of SCR 20:1.7(b), commingling personal funds with client funds in his trust account, in violation of SCR 20:1.15(a), failing to hold client property or property belonging to a third person in a trust account, in violation of SCR 20:1.15(a) and 20:8.4(c), failing to properly deliver funds held in trust to the person entitled to them, in violation of SCR 20:1.15(b), misrepresenting the reason a check written on his trust account in payment of funds belonging to a third person was dishonored for insufficient funds, in violation of SCR 20:8.4(c), failing to keep records regarding the purpose or payee of numerous checks written on his trust accounts, in violation of SCR 20:1.15(e), and misrepresenting to the Board the circumstances of his trust account dealings and failing to provide a written *556response to its inquiries, in violation of SCR 22.07(2) and 21.03(4).
Attorney Inderberg was licensed to practice law in Wisconsin in 1978 and practices in Neillsville. He has not been the subject of a prior disciplinary proceeding.
It Is Ordered that the petition is granted and the license of Trygve Inderberg to practice law in Wisconsin is revoked, effective July 1, 1997.
It Is Further Ordered that Trygve Inderberg comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves, Clerk of Supreme Court